Title: To Alexander Hamilton from Robert Troup, [24 March 1792]
From: Troup, Robert
To: Hamilton, Alexander


[New York, March 24, 1792]
My dear friend
Things here are in a calamitous state. My heart is nearly broken with the distresses of our friend Duer. Read the enclosed & judge what my feelings must be from your own. Great pains have been taken to excite the public rage agt. him & his friends. Among others I have been marked out as an object of resentment—for being one of his Lawyers. It is true I am so—but I have done nothing but what a sincere friend & an honest man ought to do. But no consideration will influence me to desert him in the present hour of his deep distress. I shall however take care to engage in nothing that will be unbecoming the respect every mans owes himself.
B. L——n & some others are triumphing over this unfortunate Mans distress and they are preying upon the vitals of public credit by every artifice & combination that can be devised to depress stocks. I am obliged to abandon these men as devoid of every sentiment which humanity inspires—and at a future time you will shudder at the tale of perfidy which I shall unfold to you.
Indeed my dear friend I am frantic with the pangs I feel for the public welfare and for the honor & happiness of our friend. I hope for a favorable change but at present shadows clouds & darkness rest upon the prospect of it. No Man’s affairs could be more complex & deranged—& few men’s more extensive. I have no connexion with him but what is dictated by friendship & benevolence. God prosper you—& let me entreat you to send me the consolation of your friendship.
In haste & in distraction   I am, My dear friend,   Yours
Rob Troup
A Hamilton Esqr
Saturday afternoon 24 March 1792

